Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH and
AMIE TRAPP,

        Plaintiffs,

v.

DOMINION VOTING SYSTEMS, INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY, individually,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR., individually, and
DOES1-10,000,

      Defendants.
______________________________________________________________________________


     DEFENDANTS GOVERNOR GRETCHEN WHITMER AND SECRETARY OF STATE
        JOCELYN BENSON’S REPLY IN SUPPORT OF MOTION FOR SANCTIONS
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 2 of 11




        Governor Whitmer and Secretary Benson moved for sanctions because counsel engaged

 in sanctionable conduct by using this Court to pursue vexatious and meritless claims attacking

 the integrity of Michigan’s November 2020 presidential election. Defendants did not do so as a

 form of “revenge” and to “punish” Plaintiffs and their counsel for speaking as Plaintiffs

 baselessly assert.

        Plaintiffs’ claims were frivolous where they alleged no facts supporting personal

 jurisdiction over the Michigan Defendants, where Plaintiffs lacked standing to sue over their

 generalized grievances of harm to every voter in the Nation, and where Plaintiffs’ substantive

 constitutional claims were unsupported by the facts and contrary to existing case law. And

 factually, Plaintiffs’ complaint offered nothing other than allegations recycled from other

 lawsuits that were based on misunderstandings of Michigan law and were unsupported by actual

 evidence of error or fraud.

        Plaintiffs’ response to Defendants’ motion fails to meaningfully address any of

 Defendants’ arguments, instead offering nonsensical claims such as Defendants should have

 consented to this Court’s jurisdiction and that the Michigan Attorney General’s office has

 improperly appeared and defended Governor Whitmer and Secretary Benson. According to

 Plaintiffs it is Defendants who have engaged in objectionable conduct by seeking to hide the

 truth about Michigan’s election, and they persist in their claims that Michigan’s election was

 corrupt. But the very assertion of these baseless arguments, in fact, demonstrate that sanctions

 are fully warranted.

        Michigan’s presidential election was secure and its result accurate as was confirmed by

 numerous post-election audits. Further, a report from Michigan’s Senate confirmed that there




                                                  1
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 3 of 11




 was no evidence of widespread fraud or error in the conducting of the election. There is no truth

 to Plaintiffs’ claims that the election was corrupt, and there never was.

         This Court has the inherent authority to impose sanctions on parties that abuse the

 judicial process or act vexatiously and in bad faith. Further, this Court has the authority to

 impose sanctions under 28 U.S.C. § 1927 where a plaintiff vexatiously extends a case past the

 time a reasonable plaintiff would have ended it. Both grounds for imposing sanctions are

 satisfied here.

                                      LEGAL ARGUMENTS

         The Michigan Defendants moved for sanctions pursuant to this Court’s inherent authority

 to order sanctions and under 28 U.S.C. § 1927. Defendants make the following points in reply to

 Plaintiffs’ response. (ECF No. 127, Plaintiffs’ Resp.)

         A.        Plaintiffs’ argument that the Michigan Defendants could have “consented to
                   jurisdiction” is without merit and supports the imposition of sanctions.

         In their brief, the Michigan Defendants argued that sanctions were appropriate because

 Plaintiffs never alleged, in either complaint, a colorable basis for exercising personal jurisdiction

 over Defendants in Colorado. (ECF No. 109, Michigan Defendants Mot., pp 3-5.)

         Plaintiffs’ respond that Governor Whitmer and Secretary Benson “could have waived any

 objection to personal jurisdiction” and that Plaintiffs were somehow stymied in their efforts to

 demonstrate jurisdiction because Defendants appeared and defended in this case “in their official

 capacity” and that “[b]ecause of that, counsel for the Plaintiffs could not establish with certainty

 that these Defendants were subject to Colorado’s long-arm statute.” (ECF No. 127, p 3.) By this

 argument Plaintiffs appear to concede that they had no factual or legal basis for alleging

 jurisdiction in Colorado over the Michigan Defendants, and were simply hoping that these

 Defendants would not contest personal jurisdiction. That is not how the law works—or how



                                                   2
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 4 of 11




 licensed attorneys should practice—and is sanctionable conduct. And whether these Defendants

 were sued in their official or individual capacities—which are principles Plaintiffs’ counsel fail

 to grasp 1—is irrelevant because the test for personal jurisdiction would still be the same. Indeed,

 Plaintiffs cite no case law suggesting otherwise. And as explained in Defendants’ principal brief,

 Plaintiffs failed to demonstrate any basis for personal jurisdiction. See Int’ Shoe Co. v.

 Washington, 326 U.S. 310, 316 (1945).

        Plaintiffs go on to argue that by defending themselves on the basis of jurisdiction,

 Governor Whitmer and Secretary Benson are trying to hide the truth about the presidential

 election in Michigan. (ECF No. 127, pp 3-4.) But nothing could be further from the truth.

 Aside from this argument not being responsive to the motion for sanctions itself, federal courts

 are courts of limited jurisdiction and raising the lack of personal jurisdiction over the Defendants

 was entirely appropriate. Indeed, this Court noted in its order denying Plaintiffs’ motion to strike

 that Defendants “ma[de] predictable arguments, such as lack of personal jurisdiction in Colorado

 over actions taken by officials located in another state[.]” (ECF No. 70, Order, p 2.) Defendants

 are not hiding—if the Michigan Plaintiffs want to challenge Michigan’s election, they may try

 but must do so in the Michigan courts. Governor Whitmer and Secretary Benson are certainly


 1 As this Court previously explained to Plaintiffs and their counsel, simply alleging that the
 Michigan Defendants acted unconstitutionally in performing their official duties as Governor and
 Secretary does not vitiate their status as government officials. (ECF No. 70, pp 2-4.) Under the
 Eleventh Amendment, a suit for damages may proceed against a state government official where
 the official is sued in his or her individual capacity as a state officer for performing official
 duties in an unlawful or unconstitutional manner. See, generally, Hafer v. Melo, 502 U.S. 21
 (1991) (analyzing state officer liability under the Eleventh Amendment). The Michigan
 Attorney General’s office routinely represents state officer clients sued in their individual
 capacities where the allegations are that the officer has acted unlawfully or unconstitutionally in
 the course of his or her official duties. See, e.g., OAG 1979-1980, No. 5572, (October 4, 1979);
 1979 WL 36906 (discussing legal representation). That is the case here. There is nothing
 improper or unusual regarding the Department of Attorney General’s appearance and defense in
 this matter.


                                                  3
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 5 of 11




 ready to defend the integrity of Michigan’s presidential election and again dispel the falsehoods

 that these Plaintiffs and others continue to perpetuate regarding the election.

        But here, Plaintiffs’ claims as to personal jurisdiction were plainly “so frivolous as to

 reflect impermissible conduct,” Mountain W. Mines, Inc. v. Cleveland-Cliffs Iron Co., 470 F.3d

 947, 954 (10th Cir. 2006), and the imposition of sanctions is warranted, see Jamieson v. Hoven

 Vision, L.L.C., 2021 WL 1564788 at *2-3, decided 4/21/21 (D. Colo. 2021).

        B.      Plaintiffs did not have a right to bring factually and legally deficient claims
                against the Michigan Defendants.

        Plaintiffs maintain that the “material facts presented by Plaintiffs in their original

 complaint and amended complaint were well researched” and that the “legal claims made were

 based upon the presentation of a civil rights/class action lawsuit, which no other parties have

 brought.” (ECF No. 127, p 7.) But Plaintiffs’ claims were neither well-grounded in fact or law.

 See, e.g., Grynberg v. Ivanhoe Energy, Inc., 663 F. Supp. 2d 1022, 1025 (D. Colo. 2009) (“Rule

 11 therefore imposes a duty on attorneys to certify that they have conducted a reasonable inquiry

 and have determined that any papers filed with the court are well-grounded in fact, legally

 tenable, and not interposed for any improper purpose.”)

        Plaintiffs state that their claims were not frivolous or made up and that the facts alleged in

 the complaint “were easily researchable and confirmed by undersigned counsel—most of which

 were based upon the submission of numerous affidavits filed in multiple other cases.” (Id., p 6.)

 Plaintiffs argue that “Defendants like to call this plagiarism, when, in reality, it is merely the

 pleading of particular facts, the sources for which were all cited in the original complaint.” (Id.)

        On the contrary, Defendants do not believe this was plagiarism so much as it was an

 ethical lapse on Plaintiffs’ counsels’ part. As Defendants noted in their principal brief, (ECF

 No. 109, pp 12-13), and Plaintiffs admit, numerous allegations in Plaintiffs’ original complaint


                                                   4
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 6 of 11




 of fraud or error were simply repeated from various lawsuits that were rejected or dismissed by

 federal or Michigan state courts before Plaintiffs even filed their complaint on December 22,

 2020. (See ECF No. 1, Compl. ¶¶ 130-131, 135-137, 140, 142-145, 147, 149, 150-162, 164-165,

 186.) Notably, a federal judge in Michigan recently conducted a hearing on Michigan’s and the

 other defendants’ motions for sanctions in that election case and expressed doubt—if not

 shock—over the plaintiffs’ counsels’ similar conduct there. (Ex A, 7/12/21 Transcript, King, et

 al. v. Whitmer, et al., Case No. 20-13134 (E.D. Mich.) (Parker, J.)).

        In King, the plaintiffs had simply repeated many of the same allegations of fraud or error

 and attached the same affidavits that had been filed in previous cases, regardless of the defects

 that had been pointed out in the other cases. The court questioned the counsel numerous times

 whether they had an “obligation” to review such affidavits for themselves to determine their

 plausibility before simply filing them in support of their claims. (See, e.g., Id., pp 54-55, 142,

 147-148, 150-151). As that court observed, “every lawyer has that duty to do a minimal amount

 of investigation before filing evidence or what’s purported to be evidence” to the court. (Id.,

 p 148.) The same issues and concerns are present here in this case, and this Court should

 consider conducting a similar inquiry of Plaintiffs’ counsel. It cannot be that attorneys can

 perpetuate and rely on false claims with impunity simply because another attorney in another

 case did so.

        Further, as Plaintiffs acknowledge, the Oversight Committee for the Michigan Senate, led

 by a Republican, released a report in which it “found no evidence of widespread fraud or

 systemic fraud in Michigan’s prosecution of the 2020 election.” (Ex B, Michigan Senate

 Oversight Committee Report, p 3). The Oversight Committee investigated many of the issues

 Plaintiffs cited here as to Michigan—including the tabulation error that occurred in Antrim




                                                   5
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 7 of 11




 County Michigan, as a result of human error, not fraud. (Id., pp 14-19.) And before that

 Secretary Benson’s office and local clerks, both Democratic and Republican, had conducted 250

 post-election audits related to the November 2020 general election, which confirmed the

 integrity and accuracy of the election. (Ex C, Audit of the November 3, 2020 General Election). 2

        Plaintiffs’ allegations of fraud and irregularity were not well taken before, and their

 continued maintenance of these claims even now in their response in opposition to Defendants’

 motion for sanctions demonstrates the type of vexatious and wanton conduct that warrants

 sanctions.

        With respect to Plaintiffs’ legal claims, Plaintiffs seem to suggest that this case was

 different from the other pre- and post-election cases that were filed and failed because it was

 purportedly brought as a civil rights case, not an elections case, and Plaintiffs seek different

 relief. (ECF No. 127, pp 7, 10.)

        While the relief requested may have been different here, Plaintiffs’ substantive claims

 against the Michigan Defendants where the same or similar to those alleged in other post-

 election cases. And as explained in Defendants’ principal brief, Plaintiffs’ arguments in support

 of subject-matter jurisdiction were frivolous. This is especially true with respect to the issue of

 standing, where Plaintiffs continue to maintain that Defendants alleged actions violated the

 “voting rights of every registered voter in America.” (ECF No. 127, p 7.) But as the Supreme

 Court has stated, “a plaintiff raising only a generally available grievance about government—

 claiming only harm to his and every citizen’s interest in proper application of the Constitution

 and laws, and seeking relief that no more directly and tangibly benefits him than it does the


 2
   See More than 250 audits confirm accuracy and integrity of Michigan’s election, March 2,
 2021, available SOS - More than 250 audits confirm accuracy and integrity of Michigan's
 election.


                                                   6
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 8 of 11




 public at large—does not state an Article III case or controversy.” Lance v. Coffman, 549 U.S.

 437, 439 (2007). And weeks before Plaintiffs filed their complaint, the Supreme Court rejected

 similar arguments in Texas v. Pennsylvania, 141 S. Ct. 1230 (2020); 2020 WL 7296814, at *1

 (U.S. Dec. 11, 2020), a case on which Plaintiffs extensively relied. (ECF No. 1, Compl., ¶¶ 130-

 131, 133-137, 140, 142-145, 147, 149, 151-161.)

        As to their substantive claims, Plaintiffs do not address them in their response to

 Defendants’ motion, but as explained in Defendants’ principal brief, those too were frivolous and

 without merit. (ECF No. 109, pp 10-11.) 3

        C.      Defendants are entitled to the imposition of sanctions under this Court’s
                inherent authority and 28 U.S.C. § 1927.

        The U.S. Supreme Court has described the “narrowly defined circumstances [in which]

 federal courts have inherent power to assess attorney’s fees against counsel” as involving actions

 taken “in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v. NASCO,

 Inc., 501 U.S. 32, 45-46 (1991) (internal quotation marks omitted).

        Plaintiffs allege that they “did not file their Complaint to harass these Defendants,” and

 have not acted in a “fraudulent or dishonest manner.” (ECF No. 127, pp 6, 10.) But as discussed

 above and in Defendants’ principal brief, Plaintiffs had no colorable argument for this Court’s

 exercise of jurisdiction over the Michigan Defendants. Their legal claims were not supported by

 existing case law or by an extension of the caselaw, and Plaintiffs’ factual allegations were either

 false or otherwise unsupported. As a result, Plaintiffs abused the judicial process, acted

 vexatiously and in bad faith in pursuing this litigation, and should be sanctioned. Farmer v.


 3
   In their brief, Plaintiffs incorporate the arguments they made in ECF Nos. 110, 114, and 118.
 (ECF No. 127, p 10.) Because it is not entirely clear to the Michigan Defendants what
 arguments Plaintiffs believe are responsive to Defendants’ arguments, the Michigan Defendants
 incorporate herein the arguments made in ECF Nos. 121, 122, 125 and 126.


                                                  7
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 9 of 11




 Banco Popular of North America, 791 F.3d 1246, 1256 (10th Cir. 2015). The recklessness of

 Plaintiffs’ action here was amplified by the subject-matter of this lawsuit. Again, this case was

 not some garden-variety civil litigation. Rather, Plaintiffs attacked the integrity of Michigan’s

 election of the President of the United States, and the votes of millions of citizens. And given

 the lack of merit of Plaintiffs’ claims, the only apparent purpose of this lawsuit was to foment

 and perpetuate distrust in the electoral process and provide a false narrative upon which

 individuals could advocate for overturning the votes in the Defendant states. This was a clear

 and dangerous abuse of the judicial process, and Plaintiffs’ counsel should be sanctioned as a

 result.

           Under 28 U.S.C. § 1927 sanctions are “appropriate when an attorney acts recklessly or

 with indifference to the law. They may also be awarded when an attorney is cavalier or bent on

 misleading the court; intentionally acts without a plausible basis; [or] when the entire course of

 the proceedings was unwarranted.” Steinert v. Winn Grp., Inc., 440 F.3d 1214, 1221 (10th Cir.

 2006) (alteration in original).

           Plaintiffs argue that they “did not unnecessarily prolong the proceedings,” but rather

 ended it “when it became clear that these Defendants would not voluntarily appear in their

 individual capacities.” (ECF No. 127, p 5.) Plaintiffs argue instead that it is Defendants and the

 Michigan Attorney General who have prolonged this case by seeking sanctions. (Id.) But as

 argued in Defendants’ principal brief, Plaintiffs were on notice as early as February 16, 2021,

 that they were acting without a plausible basis for jurisdiction through the filing of Defendants

 Dominion and Facebook’s motions to dismiss, which clearly articulated that Plaintiffs lacked

 standing to sue under existing case law based on their generalized grievances. (See ECF No. 22,

 Dominion Mot, pp 7-9; ECF No. 23, Facebook Mot., pp 3-6.) And at the March 11, 2021, status




                                                    8
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 10 of 11




 conference this Court questioned its jurisdiction over the state Defendants, which should have

 caused reasonable Plaintiffs to re-examine the issue of personal jurisdiction as to their original

 complaint and with respect to their wish to file an amended complaint. Instead, Defendants were

 forced to file their own motion to dismiss and a response in opposition to Plaintiffs’ motion to

 amend the complaint. (ECF No. 46, Michigan Mot.; ECF No. 60, Michigan Resp.) And

 Defendants did so only to have Plaintiffs later voluntarily dismiss Defendants because of lack of

 jurisdiction. (ECF No. 109, p 6.)

        Plaintiffs acted recklessly and demonstrated indifference to the law when they pursued

 this case against the Michigan Defendants long after they should have been aware that they had

 no plausible grounds for doing so. As a result, Plaintiffs can and should be sanctioned under §

 1927 as well.

                           CONCLUSION AND RELIEF REQUESTED

        For the reasons set forth above and in their principal brief, Defendants Governor

 Gretchen Whitmer and Secretary of State Jocelyn Benson request that this Court, pursuant to its

 inherent authority, order that Plaintiffs’ attorneys be sanctioned by being required to pay all

 reasonable attorneys’ fees and costs incurred by Defendants as a result of this case. In addition

 to or alternatively, this Court should order that Plaintiffs’ attorneys pay all attorneys’ fees and

 costs reasonably incurred after Plaintiffs’ attorneys served the Michigan Defendants or after

 Plaintiffs’ attorneys moved to amend the complaint, which actions unreasonably multiplied this

 proceeding.

 Dated: July 15, 2021


 Respectfully submitted,

 Dana Nessel
 Michigan Attorney General


                                                   9
Case 1:20-cv-03747-NRN Document 131 Filed 07/15/21 USDC Colorado Page 11 of 11




 s/Heather S. Meingast
 Heather S. Meingast (P55439) (Michigan)
 Michigan Assistant Attorney General
 Attorney for Defendants Whitmer & Benson
 PO Box 30736
 525 West Ottawa
 Lansing, Michigan 48909
 517.335.7659
 meingasth@michigan.gov

                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 15, 2021, a copy of the foregoing document
 was electronically filed with the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.

 s/Heather S. Meingast
 Heather S. Meingast (P55439) (Michigan)
 Michigan Assistant Attorney General
 Attorney for Defendants Whitmer & Benson
 PO Box 30736
 525 West Ottawa
 Lansing, Michigan 48909
 517.335.7659
 meingasth@michigan.gov




                                               10
